11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
J. Scott Smith, M.D.
            Appellant
Vs.                  No. 11-03-00317-CV – Appeal from Midland County
Leodegario Lopez
            Appellee
 
            J. Scott Smith, M.D. has filed in this court a motion to dismiss his appeal.  Smith states that 
the notice of appeal was inadvertently filed, that he wishes to proceed by filing a writ of mandamus,
and that there is no reason to proceed with this appeal.  We note that Smith has filed a petition for
writ of mandamus in the case of In re J. Scott Smith, M.D., Cause No. 11-03-00409-CV.  The
motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
January 8, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.